DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-9 are currently pending and under examination.  Claim sets were filed on 1/18/2022 and 5/12/2022, but none of the claims appear to have been amended from the after-final claim set filed on 10/15/2021, which was entered into the record via the advisory action dated 10/26/2021.  The objection to claim 3 on p. 2 of the OA dated 7/15/2021 was withdrawn in the advisory action dated 10/26/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/18/2022 and 5/12/2022 have been entered.
Response to Arguments
Applicant's arguments filed 1/18/2022 and 5/12/2022, including the declaration filed on 5/12/2022, have been fully considered and they are persuasive. In the response filed on 1/18/2022 (p. 4-5), the Applicant summarizes the interview between the Examiner and Applicant on 12/22/2021 (interview summary dated 12/27/2021) and the Examiner’s response to the arguments presented in the advisory action dated 10/26/2021.  The Applicant presents no new arguments in the response and maintains that the rejections should be withdrawn for the reasons submitted in previous responses.  The Applicant further indicates that an affidavit would be filed following the request for a suspension of action under 37 CFR 1.103(c).
A supplemental response, including a declaration under 37 CFR 1.132, was filed on 5/12/2022.  The Applicant’s supplemental arguments and declaration have been fully considered and they are persuasive.  The arguments (see p. 4 of the response) refer solely to the declaration.  In sections 7-10 of the declaration, the Applicant argues that the difference in the overs (% by weight referring to contents of sample bottle) in Table 4 of the specification as filed between inventive example 2.3 and comparative examples C-2.1 and C-2.2 distinguishes the claimed invention from the prior art. Table 4 and Sections 7-10 are as follows:

    PNG
    media_image1.png
    343
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    184
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    733
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    112
    727
    media_image6.png
    Greyscale

These arguments are persuasive.  Though the equivalents of NaOH in comparative example C-2.2 differ from those employed in inventive example 2.3, the difference between the equivalents of NaOH (2.86 vs. 2.99) is not commensurate in scope with the difference in the % of overs obtained from each example (18% vs. 5%).  Additionally, though there are still issues regarding comparative example C-2.1, namely the change in the feed temperature and unknown method of preparation, this example also provides less advantageous results than when the mixture for granulation is obtained using the claimed method.  Therefore the 35 USC 103 rejections of claims 1-8 as being unpatentable over US 2008/0194873 (‘873) in view of US 5543566 (‘566) and of claim 9 as being unpatentable over ‘873 in view of ‘566 and further in view of US 2012/0071381 (‘381) are withdrawn.  See p. 3-9 of the OA dated 7/15/2021.
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons set forth above, which distinguish the claimed process from the closest prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622